DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in response to arguments and amendments entered on May 3, 2022 for the patent application 16/801,616 filed on February 26, 2020. Claims 1-11 and 14-18 are amended. Claims 12 and 13 are cancelled. Claims 1-11 and 14-18 are pending. The first office action of January 27, 2022 is fully incorporated by reference into this Final Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loetz, jr. et al., (hereinafter referred as “Loetz,” US 2017/0219320).
Regarding claim 1, Loetz discloses A target system (see title: “automated target system”) comprising: 
a) At least one target, each target comprising:
i) a target frame (see FIG. 1, a frame 130); 
ii) a target stand (see FIG. 1, a stand 135); 
iii) a target base (see FIG. 1, a target base 110); and 
iv) a target impact plate (see FIG. 1, a plurality of target pod devices (i.e., target pod devices 150a, 150b, 150c, 150d, 150e, 150f, 150g, 150h, 150i, and 150j; see FIG. 7, a target pod device 350; see [0016]: FIG. 1, shows an example target training system 100 that includes a target base 110 and a plurality of target pod devices (i.e., target pod devices 150a, 150b, 150c, 150d, 150e, 150f, 150g, 150h, 150i, and 150j). The target base 110 may include a shroud 115, and a frame 130. According to some example embodiments, the target base 110 may also include a display 120, a user interface 125, and a stand 135. The target base 110 may also include internal electronics, such as a processor and a communications interface as described herein and with respect to FIG. 7); 
b) a target electronics package for each target (see FIG. 7, a target pod device 350) , each electronics package comprising:
i) a power supply (see FIG. 7, battery 385); 
ii) a sensor operatively connected to the target impact plate (see FIG. 7, sensor 370); 
iii) a plurality of light emitting diode (LED) lights operatively connected to the target frame
(see FIG. 7, see light emitter 365); 
iv) a microprocessor operatively connected to the plurality of LED lights for the target frame (see FIG. 7, processor 355); 
v) a communication device operatively connected to the microprocessor (see FIG. 7, communication interface 345); 
c) a computer (see FIG. 7, processor 305) including a software application (see FIG. 7, target base game module 306), the software application comprising a plurality of scenes (The Applicants “plurality of scenes” is described in para. [0025] of the Applicant’s written description as originally filed as follows: “The plurality of scenes 44 is a sequence of targets 12 activating  (and  deactivating) for different users at different intervals.” 
Under a theory of broadest reasonable interpretation, Loetz discloses the following: see para. [0047]: Using the functionalities described herein the target training system may be configured to implement various example target training games; see para. [0048]: A second target training game may support multiple shooters. In accordance with the multi-shooter game, the processor 305 may instruct the processors 355 of the various target pod devices 350 to move each respective target into a deployed position for one of more target pod devices in a randomly sequenced fashion. Further, the targets may be illuminated by a light emitter such that each shooter is associated with a given color. The game may be defined such that each user is expected to shoot only targets that are illuminated with their assigned color. If a properly colored target is hit, then the user may be awarded a point. If an improperly colored target is hit, then the person associated with the color of the target may be awarded a point. If a properly colored target remains deployed for threshold period of time (e.g., 2 or 2.5 seconds), then the target paddle may be moved into the retracted position and a point may be deducted from the associated user's total. A highest score or scores may be presented on a display.
The “movement” and “illumination” of targets for “multiple shooters” disclosed by Loetz is reasonably understood to be equivalent to the Applicant’s “a sequence of targets 12 activating  (and  deactivating) for different users at different intervals,” as described in para. [0025] of the Applicant’s written description as originally filed, and is further reasonably understood to equate to the Applicant’s claimed limitation of “a plurality of scenes”); 
d) the software application being configured to run an algorithm for each scene (see paras. [0047]-[0048] as previously described and para. [0050]: As used herein, the term “module” is intended to include a computer-related entity, such as but not limited to hardware, firmware, or a combination of hardware and software. For example, a module may be, but is not limited to being a software or hardware implementation of a process, an object, an executable, and/or a thread of execution, which may be implemented via a processor or computer. By way of example, both an application running on a computing device and/or the computing device can be a module. One or more modules can reside within a process and/or thread of execution and a module may be localized on one computer and/or distributed between two or more computers. In addition, these modules can execute from various computer readable media having various data structures stored thereon. The modules may communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets, such as data from one module interacting with another module in a local system, distributed system, and/or across a network such as the Internet with other systems by way of the signal. Each respective module may perform one or more functions that will be described in greater detail herein. However, it should be appreciated that although this example is described in terms of separate modules corresponding to various functions performed, some examples need not necessarily utilize modular architectures for employment of the respective different functions. Thus, for example, code may be shared between different modules, or the processing circuitry itself may be configured to perform all of the functions described as being associated with the modules described herein. Furthermore, in the context of this disclosure, the term “module” should not be understood as a nonce word to identify any generic means for performing functionalities of the respective modules. Instead, the term “module” should be understood to be a modular entity that is specifically configured in, or can be operably coupled to, processing circuitry to modify the behavior and/or capability of the processing circuitry based on the hardware and/or software that is added to or otherwise operably coupled to the processing circuitry to configure the processing circuitry accordingly); 
e) the communication device being configured to wirelessly transmit and receive data between the computer and the microprocessor (see para. [0033]: The communication interfaces 330 and 345 may support wireless communications via the antennas 331 and 346, respectively. Communication interfaces 330 and 345 may be configured to communicate via a number of different communication protocols and communication layers. For example, the link between the communication interface 330 and communication interface 345 may be any type of wired or wireless communication link. For example, communications between the interfaces may be conducted via WiFi, Bluetooth, ethernet, cellular, or other suitable techniques. In this regard, the communication interfaces 330 and 345 may include various RF circuitry including a radio front end and RF modulators to support wireless communications); 
f) wherein a user selects a scene in the software application, the software application runs an algorithm and generates instruction data (see para. [0020]: The display 120 may also provide a user with game related feedback information such as scoring, and game instructions), and the computer wirelessly transmits the instruction data to the communication device; g) wherein the communication device receives the instruction data and transmits the instruction data to the microprocessor; (see para. [0044]: According to some example embodiments, the processor 355 may be configured to receive a game signal from the target base 300 via the communication interface 345. The game signal may include an indication of a target training game that was selected by a user via the user interface 325. Based on the game signal, the processor 355 may be configured to transmit an actuator signal to the rotary actuator 380 to cause a target paddle to move in accordance with the target training game);
h) wherein the microprocessor turns on at least one LED light; i) wherein the user actuates the target impact plate in response to the LED light being turned on; j) wherein the sensor transmits a signal from the target impact plate to the microprocessor; k) wherein the microprocessor receives the signal, generates reaction time data from the signal, and transmits the reaction time data to the communication device; l) wherein the communication device receives the reaction time data from the microprocessor and wirelessly transmits the reaction time data to the computer; m) wherein the microprocessor turns the at least one LED light off; n) wherein the computer wirelessly receives the reaction time data from the communication device and transmits the reaction time data to the software application; o) wherein the software application stores the reaction time data (see para. [0045]: According to some example embodiments, the processor 355 may be further configured to start a timer, and generate a no hit event and related signal in response to the timer surpassing a threshold duration and the sensor signal indicating that the target paddle has remained in the deployed position. In this regard, a countdown may be implemented by the processor 355, and if the target paddle has not moved toward the retracted position before the countdown timer expires, then the rotary actuator 380 may rotate the target paddle into the retracted position and the processor 355 may log or communicate the no hit event; see paras. [0047]-[0048], previously discussed; see para. [0049]: Finally, a third target training game may be a timed shooting gallery game. In accordance with the timed shooting gallery game, the processor 305 may instruct the processors 355 of the various target pod devices 350 to move each respective target paddle into deployed positions. The processor 305 may start a timer and, for example, instruct a speaker of the target base to provide a sound indicating the start of the timer. A user is expected to shoot all the targets as quickly as possible. When the processor 305 determines, via communications provided by the target pod devices, that all, or a threshold number, of the targets have been hit, then the timer may be stopped and the duration of time may be presented on a display. A shortest time to complete the timed shooting gallery game may be presented on the display); p) wherein the plurality of LED lights are configured to represent a predetermined target status value (see para. [0042]: With respect to the operation of the target pod device 350 and the processor 355 implementing the target pod game module 356, the processor 355 may be configured to control the light emitter 365. In this regard, the processor 355 may be configured to control the light emitter 365 to emit one of plurality of colors based on the target training game; see para. [0048]: A second target training game may support multiple shooters. In accordance with the multi-shooter game, the processor 305 may instruct the processors 355 of the various target pod devices 350 to move each respective target into a deployed position for one of more target pod devices in a randomly sequenced fashion. Further, the targets may be illuminated by a light emitter such that each shooter is associated with a given color. The game may be defined such that each user is expected to shoot only targets that are illuminated with their assigned color. If a properly colored target is hit, then the user may be awarded a point. If an improperly colored target is hit, then the person associated with the color of the target may be awarded a point. If a properly colored target remains deployed for threshold period of time (e.g., 2 or 2.5 seconds), then the target paddle may be moved into the retracted position and a point may be deducted from the associated user's total. A highest score or scores may be presented on a display) and q) wherein the predetermined target status value is selected from a group consisting of a countdown timer, (see para. [0045] According to some example embodiments, the processor 355 may be further configured to start a timer, and generate a no hit event and related signal in response to the timer surpassing a threshold duration and the sensor signal indicating that the target paddle has remained in the deployed position. In this regard, a countdown may be implemented by the processor 355, and if the target paddle has not moved toward the retracted position before the countdown timer expires, then the rotary actuator 380 may rotate the target paddle into the retracted position and the processor 355 may log or communicate the no hit event).

Regarding claim 2, Loetz discloses wherein the software application calculates a set of user analytics based on the reaction time data (see para. [0032]: The memories 310 and 360 may be configured to store instructions, computer program code, game code, hit data, scores, and other data in a non-transitory computer readable medium for use, such as by the processors 305 and 35; see para. [0038]: Whether disposed locally or remotely, the display 315 may be controlled by the processor 305 to present target training game information based on a selected target training game and communications received from the target pod devices. In this regard, target training game information may include, for example, scores, aggregate target hit counts, a duration of time used to hit a threshold number of targets, or the like; see para. [0049]: Finally, a third target training game may be a timed shooting gallery game. In accordance with the timed shooting gallery game, the processor 305 may instruct the processors 355 of the various target pod devices 350 to move each respective target paddle into deployed positions. The processor 305 may start a timer and, for example, instruct a speaker of the target base to provide a sound indicating the start of the timer. A user is expected to shoot all the targets as quickly as possible. When the processor 305 determines, via communications provided by the target pod devices, that all, or a threshold number, of the targets have been hit, then the timer may be stopped and the duration of time may be presented on a display. A shortest time to complete the timed shooting gallery game may be presented on the display).

Regarding claim 4, Loetz discloses wherein the communication device is a Bluetooth device (see para. [0033]: The communication interfaces 330 and 345 may support wireless communications via the antennas 331 and 346, respectively. Communication interfaces 330 and 345 may be configured to communicate via a number of different communication protocols and communication layers. For example, the link between the communication interface 330 and communication interface 345 may be any type of wired or wireless communication link. For example, communications between the interfaces may be conducted via WiFi, Bluetooth, ethernet, cellular, or other suitable techniques. In this regard, the communication interfaces 330 and 345 may include various RF circuitry including a radio front end and RF modulators to support wireless communications).

Regarding claim 5, Loetz discloses wherein the target system has multiple targets, each target is dynamically assigned a unique color or pattern for the LED lights, enabling the target system to have multiple users (see para. [0048]: A second target training game may support multiple shooters. In accordance with the multi-shooter game, the processor 305 may instruct the processors 355 of the various target pod devices 350 to move each respective target into a deployed position for one of more target pod devices in a randomly sequenced fashion. Further, the targets may be illuminated by a light emitter such that each shooter is associated with a given color. The game may be defined such that each user is expected to shoot only targets that are illuminated with their assigned color. If a properly colored target is hit, then the user may be awarded a point. If an improperly colored target is hit, then the person associated with the color of the target may be awarded a point. If a properly colored target remains deployed for threshold period of time (e.g., 2 or 2.5 seconds), then the target paddle may be moved into the retracted position and a point may be deducted from the associated user's total. A highest score or scores may be presented on a display).

Regarding claim 6, Loetz discloses wherein the plurality of scenes further comprise programmed intelligence and randomness for activating and deactivating the plurality of LED lights (see para. [0048]: A second target training game may support multiple shooters. In accordance with the multi-shooter game, the processor 305 may instruct the processors 355 of the various target pod devices 350 to move each respective target into a deployed position for one of more target pod devices in a randomly sequenced fashion. Further, the targets may be illuminated by a light emitter such that each shooter is associated with a given color. The game may be defined such that each user is expected to shoot only targets that are illuminated with their assigned color. If a properly colored target is hit, then the user may be awarded a point. If an improperly colored target is hit, then the person associated with the color of the target may be awarded a point. If a properly colored target remains deployed for threshold period of time (e.g., 2 or 2.5 seconds), then the target paddle may be moved into the retracted position and a point may be deducted from the associated user's total. A highest score or scores may be presented on a display).

Regarding claim 11, Loetz discloses wherein the computer and the software application are coupled to a remote server, the remote server is configured to provide online access to the reaction time data (see para. [0050]: As used herein, the term “module” is intended to include a computer-related entity, such as but not limited to hardware, firmware, or a combination of hardware and software. For example, a module may be, but is not limited to being a software or hardware implementation of a process, an object, an executable, and/or a thread of execution, which may be implemented via a processor or computer. By way of example, both an application running on a computing device and/or the computing device can be a module. One or more modules can reside within a process and/or thread of execution and a module may be localized on one computer and/or distributed between two or more computers. In addition, these modules can execute from various computer readable media having various data structures stored thereon. The modules may communicate by way of local and/or remote processes such as in accordance with a signal having one or more data packets, such as data from one module interacting with another module in a local system, distributed system, and/or across a network such as the Internet with other systems by way of the signal. Each respective module may perform one or more functions that will be described in greater detail herein. However, it should be appreciated that although this example is described in terms of separate modules corresponding to various functions performed, some examples need not necessarily utilize modular architectures for employment of the respective different functions. Thus, for example, code may be shared between different modules, or the processing circuitry itself may be configured to perform all of the functions described as being associated with the modules described herein. Furthermore, in the context of this disclosure, the term “module” should not be understood as a nonce word to identify any generic means for performing functionalities of the respective modules. Instead, the term “module” should be understood to be a modular entity that is specifically configured in, or can be operably coupled to, processing circuitry to modify the behavior and/or capability of the processing circuitry based on the hardware and/or software that is added to or otherwise operably coupled to the processing circuitry to configure the processing circuitry accordingly).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 7-10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loetz, jr. et al., (hereinafter referred as “Loetz,” US 2017/0219320).
Regarding claim 3, Loetz does not explicitly teach wherein each sensor is a piezoelectric sensor. However, the Applicant’s use of a piezoelectric sensor is an obvious design choice. Applicant has not disclosed that a piezoelectric sensor solves any stated problem or is for any particular purpose. Moreover, it appears that any sensor using the device of Loetz or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Loetz to obtain the device as specified in claim 3, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Loetz.
 
Regarding claim 7, Loetz does not explicitly teach wherein the target system is a firearm target system. Loetz broadly discloses in para. [0002]: Embodiments of the present invention relate generally to training and gaming technologies and, more particularly, to systems and devices for projectile target training and gaming. Also, the claim limitation of wherein the target system is a firearm target system, is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the applicant’s use as a firearm target system is an obvious design choice. Applicant has not disclosed that a firearm target system solves any stated problem or is for any particular purpose. Moreover, it appears that any projectile system using the device of Loetz or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Loetz to obtain the device as specified in claim 7, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Loetz.

Regarding claim 8, Loetz does not explicitly teach wherein the target system is one of the following: an archery system, an Airsoft system, a Nerf system, a baseball system, or a football system. Loetz broadly discloses in para. [0002]: Embodiments of the present invention relate generally to training and gaming technologies and, more particularly, to systems and devices for projectile target training and gaming. Also, the claim limitation of wherein the target system is one of the following: an archery system, an Airsoft system, a Nerf system, a baseball system, or a football system, is an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the applicant’s use as an archery system, an Airsoft system, a Nerf system, a baseball system, or a football system is an obvious design choice. Applicant has not disclosed that an archery system, an Airsoft system, a Nerf system, a baseball system, or a football system solves any stated problem or is for any particular purpose. Moreover, it appears that any projectile system using the device of Loetz or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Loetz to obtain the device as specified in claim 8, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Loetz.

Regarding claim 9, Loetz does not explicitly teach wherein the plurality of scenes includes an old western theme. However, wherein the scenes includes an old western theme is a specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of filing to include an old western theme, since it would only depend on the intended use of the system and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more specific by providing a document with a specific type of information does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., an old western theme) and the substrate (e.g., the scenes, as reasonably understood in the rejection of claim 1) which is required for patentability.  

Regarding claim 10, Loetz does not explicitly teach wherein the plurality of scenes include a zombie attack theme. However, wherein the scenes include a zombie attack theme is a specific arrangement and/or content of indicia (printed matter) set forth in the claim.  It would have been obvious to one having ordinary skill in the art at the time of filing to include a zombie attack theme, since it would only depend on the intended use of the system and the desired information to be displayed. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack 217 USPQ 401, (CAFC 1983) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862.  The fact that the content of the printed matter placed on the substrate may render the device more specific by providing a document with a specific type of information does not alter the functional relationship.  Mere support by the substrate for the printed matter is not the kind of functional relationship necessary for patentability.  Thus, there is no novel and unobvious functional relationship between the printed matter (e.g., a zombie attack theme) and the substrate (e.g., the scenes, as reasonably understood in the rejection of claim 1) which is required for patentability.  

Regarding claim 14, and substantially similar limitations in claims 15-18, Loetz does not explicitly teach further comprising a cloud-based data storage system configured to send and retrieve the reaction time data from and to the computer, (or a website, per claim 15; or uploading data, per claim 16; or a mobile application, per claim 17; or selecting a scene per claim 18) despite the extensive discussion of software and hardware configurations disclosed by Loetz in para. [0050].  However, it would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the system as taught by Loetz to include a cloud-based data storage system, since storing data on a cloud-based data storage system (or a website, per claim 15; or uploading data, per claim 16; or a mobile application, per claim 17; or selecting a scene per claim 18) can be performed by any one of ordinary skill in the art with a reasonable expectation of success. Doing so is a modern convenience that is ubiquitous among electronic devices currently available.
Furthermore, the Applicant’s use of a cloud-based data storage system (or a website, per claim 15; or uploading data, per claim 16; or a mobile application, per claim 17; or selecting a scene per claim 18) is an obvious design choice. Applicant has not disclosed that a cloud-based data storage system (or a website, per claim 15; or uploading data, per claim 16; or a mobile application, per claim 17; or selecting a scene per claim 18) solves any stated problem or is for any particular purpose. Moreover, it appears that any storage system using the device of Loetz or the Applicant would perform equally well. Therefore, it would have been prima facie obvious to modify Loetz to obtain the device as specified in claims 14-18, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Loetz.

Response to Arguments
The Applicant’s arguments filed on May 3, 2022 related to claims 1-11 and 14-18 are fully considered, but are not persuasive.  

Claim Objections
The Applicant respectfully argues “Claims 1-18 are objected to because of informalities. Applicant has amended the claims in accordance with the Examiner’s recommendations and submits that the objections are overcome. Claims 12 and 13 are currently canceled and Applicant submits that the rejections are now moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the objections are withdrawn. 

The Rejection of Claims Under §112
The Applicant respectfully argues “Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite. Applicant has amended the claims in accordance with the Examiner’s recommendations and submits that the objections are overcome. Claims 12 and 13 are currently canceled and Applicant submits that the rejections are now moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejections under 35 U.S.C. §112 are withdrawn. 

The Rejection of Claims Under §102
The Applicant respectfully argues “Applicant has canceled claim 13 and added its limitations to paragraph q) of claim 1 as follows: “wherein the predetermined target status value is selected from a group consisting of: a number of hits necessary to extinguish the at least one target, a countdown timer, and a point value of the at least one target.” Loetz does not expressly or inherently disclose the “at least one target” and “point value” limitations of claim 1. Therefore, Loetz does not anticipate claim 1 and Applicant respectfully requests allowance of the claim.”
The Examiner respectfully disagrees. The Applicant’s use of a Markush grouping requires only one of the alternatives provided within the group to meet the requirements of rejecting the claim (see MPEP §803.02, §2117 and §2173.05(h)). As such, the argument is not persuasive. Therefore, the rejection of claim 1 under 35 U.S.C. §102 is not withdrawn.

The Applicant respectfully argues “Claims 2, 4-6, and 11 are dependent claims including all the limitations of claim1. Applicant respectfully submits that Loetz does not anticipate Claims 2, 4-6, and 11 for at least the aforementioned reasons regarding claim 1, and requests allowance of the claims.”
The Examiner respectfully disagrees for the reasons previously stated here and above in the rejection. As such, the argument is not persuasive. Therefore, the rejection of claims 2, 4-6, and 11 under 35 U.S.C. §102 are not withdrawn.

The Applicant respectfully argues “Claims 12 and 13 are currently canceled and Applicant submits that the rejections are now moot.”
The Examiner respectfully agrees. As such, the argument is persuasive. Therefore, the rejection of claims 12 and 13 are withdrawn.
The Rejection of Claims Under §103
The Applicant respectfully argues “Claims 3, 7-10, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Loetz. These claims are dependent claims including all the limitations of claim 1.
As aforementioned, Applicant has amended claim 1 as follows: “wherein the predetermined target status value is selected from a group consisting of: a number of hits necessary to extinquish the at least one target, a countdown timer, and a point value of the at least one target.” Loetz does not expressly or inherently disclose the “at least one target” and “point value” limitations of claim 1. The Examiner has not addressed these limitations to establish a prima facie case. Applicant submits that it would not have been prima facie “obvious” to modify Loetz by adding these limitations.
Claims 3, 7-10, and 14-18 depend on amended claim 1 and include the “at least one target’ and “point value” limitations. Applicant also submits that it would not have been prima facie “obvious” to modify Loetz by adding these limitations. Applicant requests allowance of the claims.”
The Examiner respectfully disagrees for the reasons previously stated here and above in the rejection of claim 1. As such, the argument is not persuasive. Therefore, the rejection of claims 3, 7-10, and 14-18 under 35 U.S.C. §103 are not withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P BULLINGTON whose telephone number is (313)446-4841.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert P Bullington, Esq./

Primary Examiner, Art Unit 3715